Maegiotti, Attorney General,
This will acknowledge receipt of your letter of March 17,1938, in which you indicate that the Federal Social Security Board has requested your department to obtain a formal opinion relative to a resolution passed by the Pennsylvania State Board of Public Assistance at its meeting of February 15, 1938, which provides that persons between the ages of 65 and 70 years be classified in the same category as persons 70 years of age and over for the purpose of obtaining Federal reimbursement. The resolution is set out as follows:
“Resolved, That applicant or assistance groups containing dependent children as defined in the Social Security Act be classified in the same category as groups applying for or receiving Aid to Dependent Children under the Public Assistance Law; and that they be submitted for Federal reimbursement; and that persons sixty-five years to seventy years of age be classified in *332the same category as persons seventy years of age and over for the purpose of obtaining Federal reimbursement.”
Section 9 (6) of the Public Assistance Law of June 24, 1937, P. L. 2051, reads in part as follows:
“(b) Aged Persons. An aged person is defined as one who (1) is seventy years of age, or more, or who, after December thirty-first, one thousand nine hundred thirty-nine, is sixty-five years of age, or more”.
Section 1 of the Social Security Act of August 14,1935, 49 Stat. at L. 620, is set out as follows:
“Section 1. For the purpose of enabling each State to furnish financial assistance, as far as practicable under the conditions in such State, to aged needy individuals, there is hereby authorized to be appropriated for the fiscal year ending June 30,1936, the sum of $49,750,000, and there is hereby authorized to be appropriated for each fiscal year thereafter a sum sufficient to carry out the purposes of this title. The sums made available under this section shall be used for making payments to States which have submitted, and had approved by the Social Security Board established by Title VII (hereinafter referred to as the ‘Board’), State plans for old-age assistance.” (Italics supplied.)
Our General Assembly in enacting the Public Assistance Law, supra, for the Commonwealth of Pennsylvania prepared its provisions so as to conform to the Social Security Act, supra. This policy was scrupulously observed in order that our State could avail itself of Federal grants in every category in need of public aid.
Our present law provides that individuals between the ages of 65 and 70 years shall be recognized as being entitled to old age assistance but presently postpones their right to participate in old age grants until January 1, 1940. In the meantime the Department of Public Assistance is aiding those between the ages of 65 and 70 years without Federal grants. Both the State and Federal laws place those above the age of 65 in the old.age *333category. The Federal appropriation simply refers to “aged needy individuals”.
Your department was, therefore, justified in adopting the resolution in question, classifying persons between the ages of 65 and 70 years in the same category as persons above the age of 70 years, for the purpose of obtaining Federal reimbursement, and your action is accordingly approved.